Citation Nr: 0942795	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-35 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for non-service connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  Furthermore, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim.  

In the present case, notice pursuant to the VCAA and Kent was 
not provided to the Veteran.  In March 2006, the RO sent the 
Veteran a letter that discussed disability ratings and 
effective date.  However, the letter did not inform the 
Veteran of the evidence necessary to reopen and substantiate 
his claim, which had been previously denied.  Therefore, the 
Board finds that proper VCAA notice must provided in order to 
decide the claim on its merits.   


Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with VCAA notice 
in accordance with the law and 
pertinent Court decisions, including 
Kent, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other 
applicable legal precedent.

2.	Thereafter, readjudicate the matter of 
whether new and material evidence has 
been submitted to reopen the 
previously denied claim for pension 
benefits.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

